 

Case 1:09-cv-06458-GBD Document 13 Filed 03/25/74 “Rage 1 of 11

a me
#f

     
 
 

  

UNITED STATES DISTRICT COU
SOUTHERN DISTRICT OF NEW

 

SECURITIES AND EXCHANGE COMMISSION,
Plaindff,
- against - 09 CV 6458 (GBD)
DEBORAH DUFFY,

Defendant.

 

x
FINAL JUDGMENT AS TO DEFENDANT DEBORAH DUFFY

The Securities and Exchange Commission having filed a Complaint and Defendant
Deborah Duffy having entered a general appearance; consented to the Court’s jurisdiction over
Defendant and the subject matter of this action; consented to the entry of a Judgment that, inter
alia, ordered an injunction (docket no. 8 entered August 18, 2009); consented to entry of this
Final Judgment: waived findings of fact and conclusions of law; and waived any right to appeal
from this Final Judgment:

L

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5]. by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud:

 
Case 1:09-cv-06458-GBD Document13 Filed 03/25/21 Page 2 of 11

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
and Defendant's agents, servants, employees, attorneys, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by personal service or
otherwise are permanently restrained and enjoined from violating Sections 206(1) and 206(2) of
the Investment Advisers Act of 1940 (the “Advisers Act’) [15 U.S.C. §§ 80b-6(1) and 80b-6(2)],
by using the mails or any means or instrumentality of interstate commerce, directly or indirectly,

(1) to employ any device, scheme or artifice to defraud any client or prospective
client; or

(2) to engage in any transaction, practice or courses of business which operates as a
fraud or deceit upon any client or prospective client.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d){2), the foregoing paragraph also binds the following who

 

 

 
Case 1:09-cv-06458-GBD Document13 Filed 03/25/21 Page 3 of 11

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).
IH.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $1,272,841, representing profits gaincd as a result of the conduct alleged in

 

the Complaint, which is deemed satisfied by the criminal forfeiture order entered against
Defendant in U.S. v. Duffy, 09-CR-709 (S.D.N.Y.). Civil money penalties pursuant to Section
21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] and Section 209(e) of the Advisers Act [15
U.S.C. § 80b-9(e)] are not being imposed in light of Defendant’s conviction and sentence in the
criminal action U.S. v. Duffy.

IV.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
shall comply with all of the undertakings and agreements set forth therein.

Vv.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that for purposes of

 

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the
allegations in the Complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

 
Case 1:09-cv-06458-GBD Document13 Filed 03/25/21 Page 4 of 11

Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this procecding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

 

 

 
Case 1:09-cv-06458-GBD Document13 Filed 03/25/21 Page 5 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE COMMISSION, :
Plaintiff,
~ against - 09 CV 6458 (GBD)
DEBORAH DUFFY,
Defendant.
x

 

CONSENT OF DEFENDANT DEBORAH DUFFY

1. Defendant Deborah Duffy (“Defendant”) acknowledges having been served with
the complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over
Defendant and over the subject matter of this action.

2. Defendant has pleaded guilty to criminal conduct relating to certain matters
alleged in the complaint in this action. Specifically, in U.S. v. Deborah Duffv, Crim. No, 09-709
(S.D.N.Y.), Defendant pleaded guilty to violations of Section 10(b) of the Securities Exchange
Act of 1934 (the “Exchange Act’) [15 U.S.C. § 78j(b)] and 18 U.S.C. § 371. In connection with
that plea, Defendant admitted: From March 1991 through February 2009 she was a compliance
officer at WG Trading Company, Limited Partnership (“WGTC’"), a broker-dealer registered
with the Securities and Exchange Commission and the Commodity Futures Trading
Commission; during that period, among other things, she assisted in the unlawful transfer to her
supervisors at WGTC of over $100 million of WGTC’s investors’ money, which transfers were
termed loans; when these loans began she believed that the execution of promissory notes
covering the loans, investment losses and other expenses ensured the return of these monies;

however, after a period of time she realized that the monies were not being returned and that the

 

 

 
Case 1:09-cv-06458-GBD Document13 Filed 03/25/21 Page 6 of 11

actions of her supervisors was against the law; she also came to realize that by assisting them, by

creating the promissory notes, she caused investors to receive false information which she knew

was against the law. This Consent shall remain in full force and effect regardless of the

existence or outcome of any further proceedings in U.S v. Deborah Duffy.

3. Defendant hereby consents to the entry of the final Judgment in the form attached

hereto (the "Final Judgment") and incorporated by reference herein, which, among other things:

(a)

(b)

(c)

permanently restrains and enjoins Defendant from violation of Section
10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15
U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5], and
Sections 206(1) and 206(2 of the Investment Advisers Act of 1940 (the
“Advisers Act”) [15 U.S.C. §§ 80b-6(1) and 80b-6(2)]];

orders that Defendant is liable for disgorgement of $1,272,841,
representing profits gained as a result of the conduct alleged in the
Complaint, which is deemed satisfied by the criminal forfeiture order
entered against Defendant in U.S. v. Deborah Duffy, 09-CR-709
(S.D.N.Y.); and

orders that civil money penalties pursuant to Section 21(d)(3) of the
Exchange Act [15 U.S.C. § 78u(d)(3)] and Section 209(e) of the Advisers
Act (IS U.S.C. § 80b-9(e)}] are not being imposed in light of Defendant’s
conviction and sentence in the criminal action U.S. v. Deborah Duffy, 09-

CR-709 (S.D.N.Y.).

4. Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

 

 

 
Case 1:09-cv-06458-GBD Document13 Filed 03/25/21 Page 7 of 11

5. Defendant waives the right, if any, to a jury trial and to appeal from the entry of
the Final Judgment.

6. Defendant enters into this Consent voluntarily and represents that no threats,
offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce Defendant to
enter into this Consent.

7. Defendant agrees that this Consent shall be incorporated into the Final Judgment
with the same force and effect as if fully set forth therein.

8. Defendant will not oppose the enforcement of the Final Judgment on the ground,
if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and
hereby waives any objection based thereon.

9. Defendant waives service of the Final Judgment and agrees that entry of the Final
Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant
of its terms and conditions. Defendant further agrees to provide counsel for the Commission,
within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit
or declaration stating that Defendant has received and read a copy of the Final Judgment.

10. Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted
against Defendant in this civil proceeding. Defendant acknowledges that no promise or
representation has been made by the Commission or any member, officer, employee, agent, or
representative of the Commission with regard to any criminal! liability that may have arisen or
may arise from the facts underlying this action or immunity from any such criminal liability.
Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

 

 

 
Case 1:09-cv-06458-GBD Document13 Filed 03/25/21 Page 8 of 11

that the Court’s entry of a permanent injunction may have collateral consequences under federal
or state law and the rules and regulations of self-regulatory organizations, licensing boards, and
other regulatory organizations. Such collateral consequences include, but are not limited to, a
statutory disqualification with respect to membership or participation in, or association with a
member of, a self-regulatory organization. This statutory disqualification has consequences that
are separate from any sanction imposed in an administrative proceeding. In addition, in any
disciplinary proceeding before the Commission based on the entry of the injunction in this
action, Defendant understands that he shall not be permitted to contest the factual allegations of
the complaint in this action.

11. Defendant understands and agrees to comply with the terms of 17 C.F.R.
§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant
or respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings.” As part of Defendant's agreement to
comply with the terms of Section 202.5(e), Defendant acknowledges the guilty plea for related
conduct described in paragraph 2 above, and: (i) will not take any action or make or permit to be
made any public statement denying, directly or indirectly, any allegation in the complaint or
creating the impression that the complaint is without factual basis; (ii) will not make or permit to
be made any public statement to the effect that Defendant does not admit the allegations of the
complaint. or that this Consent contains no admission of the allegations; (iii) upon the filing of
this Consent, Defendant hereby withdraws any papers filed in this action to the extent that they
deny any allegation in the complaint; and (iv) stipulates for purposes of exceptions to discharge
set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, that the allegations in the

complaint are true, and further. that any debt for disgorgement, prejudgment interest, civil

 

 

 
Case 1:09-cv-06458-GBD Document13 Filed 03/25/21 Page 9 of 11

penalty or other amounts due by Defendant under the Final Judgment or any other judgment,
order, consent order, decree or settlement agreement entered in connection with this proceeding,
is a debt for the violation by Defendant of the federal securities laws or any regulation or order
issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C.
§523(a)(19).. If Defendant breaches this agreement, the Commission may petition the Court to
vacate the Final Judgment and restore this action to its active docket. Nothing in this paragraph
affects Defendant’s: (i) testimonial obligations; or (1) right to take legal or factual positions in
litigation or other legal proceedings in which the Commission is not a party.

12. Defendant hereby waives any rights under the Equal Access to Justice Act, the
Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to
seek from the United States, or any agency, or any official of the United States acting in his or
her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,
expenses, or costs expended by Defendant to defend against this action. For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since the parties have
reached a good faith settlement.

13. In connection with this action and any related judicial or administrative
proceeding or investigation commenced by the Commission or to which the Commission is a
party, Defendant (i) agrees to appear and be interviewed by Commission staff at such times and
places as the staff requests upon reasonable notice: (ii) will accept service by mail or facsimile
transmission of notices or subpoenas issued by the Commission for documents or testimony at
depositions, hearings, or trials, or in connection with any related investigation by Commission
staff: (111) appoints Defendant's undersigned attorney as agent to receive service of such notices

and subpoenas: (iv) with respect to such notices and subpoenas, waives the territorial limits on

 

 

 
Case 1:09-cv-06458-GBD Document 13 Filed 03/25/21 Page 10 of 11

service contained in Rule 45 of the Federal Rules of Civil Procedure and any applicable local
rules, provided that the party requesting the testimony reimburses Defendant’s travel, lodging, and
subsistence expenses at the then-prevailing U.S. Government per diem rates; and (v) consents to
personal jurisdiction over Defendant in any United States District Court for purposes of
enforcing any such subpoena.

14. Defendant agrees that the Commission may present the Final Judgment to the
Court for signature and entry without further notice.

15. Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

Dated: Pplertdsr) 5 20/9 thru

Deborah Duffy Z “ZO

On Sep kimb ey 5 , AO/F, Deborah Duffy, a person known to me, personally

appeared before me and acknowledged executing the foregoing Cgnsent.

 
 
 

 

   

Notary Fublic
Commission

   

xpires: 10/22/2023 | - . =

 

 

 
Case 1:09-cv-06458-GBD Document 13 Filed 03/25/21 Page 11 of 11

SO ORDERED

Dated: MAR 25. 2021] ;

New York, NY

CF itepe. CG Donel,
UNgTHD STATES DISTRICT JUDGE |

 

 

 

 

 

 
